


Exhibit 10.5

 

GLOBAL RESTRICTED STOCK UNIT AGREEMENT
PURSUANT TO THE
TAKE-TWO INTERACTIVE SOFTWARE, INC.
2009 STOCK INCENTIVE PLAN

 

THIS AGREEMENT (the “Agreement”) made as of the                  day of
        , 20    , by and between Take-Two Interactive Software, Inc. (the
“Company”) and                                (the “Participant”).

 

W I T N E S S E T H:

 

WHEREAS, the Company has adopted the Take-Two Interactive Software, Inc. 2009
Stock Incentive Plan (the “Plan”), a copy of which has been delivered to the
Participant, which is administered by a committee appointed by the Company’s
Board of Directors (the “Committee”);

 

WHEREAS, pursuant to Section 9.1 of the Plan, the Committee may grant Restricted
Stock Units to Eligible Employees under the Plan as an “Other Stock-Based Award”
(as defined in the Plan) in respect of shares of common stock of the Company,
par value $0.01 per share (“Common Stock” or the “Shares”); and

 

WHEREAS, the Participant is an Eligible Employee under the Plan.

 

NOW, THEREFORE, for and in consideration of the mutual promises herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows.  For
purposes of this Agreement, “Employer” shall mean the Affiliate (as defined in
the Plan) that employs the Participant.

 

1.                                      Grant of Restricted Stock Units. 
Subject to the restrictions and other conditions set forth herein, the Committee
has authorized this grant of                      Restricted Stock Units to the
Participant on                           , 20       (the “Grant Date”).

 

2.                                      Vesting and Payment.

 

(a)                                 Time Based Vesting.  [·]% of the Restricted
Stock Units (                 Restricted Stock Units) shall be subject to
time-based vesting in accordance with this Section 2(a) (the “Time-Based
RSUs”).  One-third (1/3) of the Time-Based RSUs shall vest on each of the first,
second and third anniversaries of the Grant Date; provided that the Participant
has not incurred a Termination any time prior to such vesting date.

 

Vesting Date

 

Number of Shares

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(b)                                 Time and Performance Based Vesting.  [·]% of
the Restricted Stock Units (                 Restricted Stock Units) shall be
subject to performance-based vesting in accordance with this Section 2(b) (the
“Performance-Based RSUs”).  The Performance-Based RSUs shall vest on the
applicable vesting dates for the Tranches set forth below, which shall be
cumulative, provided that (x) the Participant has not had a Termination at any
time prior to the applicable

 

--------------------------------------------------------------------------------


 

vesting date and (y) the Committee has determined and certified that the Common
Stock attained the applicable Target Average Share Price set forth below based
on the closing price of the Common Stock during any 10 consecutive trading days
ending on or prior to the applicable vesting date of such Tranche:

 

Tranche

 

Vesting Date

 

Number of
Performance-Based RSUs

 

Target Average
Share Price

 

1

 

 

 

 

 

$

 

 

2

 

 

 

 

 

$

 

 

3

 

 

 

 

 

$

 

 

 

Notwithstanding the foregoing, if the applicable Target Average Share Price with
respect to either Tranche 1 or Tranche 2 is not satisfied on or prior to the
relevant vesting date, but the Target Average Share Price with respect to such
Tranche is attained on or prior to the vesting date of a subsequent Tranche, the
Number of Performance-Based RSUs in such Tranche shall vest on such subsequent
vesting date.  If the Number of Performance-Based RSUs in a Tranche does not
vest on or prior to the vesting date of Tranche 3, then the Number of
Performance-Based RSUs in such unvested Tranche(s) and any cash dividends
credited to such Performance-Based RSUs in accordance with Section 4 shall be
forfeited in its entirety to the Company, without compensation.  Notwithstanding
anything herein to the contrary, the Participant must be employed by the Company
or a Subsidiary at the time the Target Average Share Price is attained.  The
Participant acknowledges and agrees that the Target Average Share Prices are
confidential and shall not be disclosed or otherwise communicated to any other
person.

 

(c)                                  There shall be no proportionate or partial
vesting in the periods prior to any vesting date and, subject to Sections
2(a) and 2(b), as applicable, all vesting pursuant to Sections 2(a) and
2(b) shall occur only on the appropriate vesting date, provided that no
Termination has occurred prior to such date.

 

(d)                                 Notwithstanding anything herein to the
contrary, the Restricted Stock Units shall become vested at such earlier times,
if any, as provided in the Plan, any written equity award side letter between
the Company and the Participant, or employment agreement between the Employer
and the Participant that is in effect on the Grant Date and that is applicable
to the Restricted Stock Units granted herein.

 

(e)                                  Upon the vesting of each Restricted Stock
Unit, the Participant shall receive one share of Common Stock.  Notwithstanding
anything in this Agreement to the contrary, the Company may, in its sole
discretion, settle all or a portion of the Restricted Stock Units in the form of
a cash payment to the extent settlement in Shares is prohibited under local law,
would require the Company, any Affiliate or the Participant to obtain the
approval of any governmental and/or regulatory body in the Participant’s country
of residence (or country of employment, if different), or is administratively
burdensome.  Alternatively, the Company may, in its sole discretion, settle all
or a portion of the Restricted Stock Units in the form of Shares but require an
immediate sale of such Shares (in which case, this Agreement shall give the
Company the authority to issue sales instructions on the Participant’s behalf).

 

3.                                      Termination.  Unless otherwise provided
in a written equity award side letter between the Participant and the Company or
employment agreement between the Employer and

 

--------------------------------------------------------------------------------


 

Participant in effect on the Grant Date, in the event of a Termination, the
Participant shall forfeit to the Company, without compensation, any and all
Restricted Stock Units (but no Shares) and cash dividends credited to such
Restricted Stock Units in accordance with Section 4.  Notwithstanding anything
to the contrary in the Plan and unless otherwise determined by the Company in
its sole discretion, the Participant’s date of Termination shall be the date on
which the Participant’s active employment with the Employer ceases and shall not
be extended by any statutory or common law notice of termination period unless
otherwise required by applicable law.

 

4.                                      Dividend Equivalents.  Cash dividends
shall be credited to a dividend book entry account on behalf of each Participant
with respect to each Restricted Stock Unit granted to a Participant as if shares
of Common Stock had been issued, provided that such cash dividends shall not be
deemed to be reinvested in shares of Common Stock and will be held un-invested
and without interest and paid in cash if and when the Restricted Stock Unit
vests.  Stock dividends shall be credited to a dividend book entry account on
behalf of each Participant with respect to each Restricted Stock Unit granted to
a Participant as if shares of Common Stock had been issued, provided that the
Participant shall not be entitled to such dividend unless and until the
Restricted Stock Unit vests.

 

5.                                      Rights as a Stockholder.  The
Participant shall have no rights as a stockholder with respect to any Shares
covered by any Restricted Stock Unit unless and until the Participant has become
the holder of record of the shares, and no adjustments shall be made for
dividends in cash or other property, distributions or other rights in respect of
any such Shares, except as otherwise specifically provided for in this Agreement
or the Plan.

 

6.                                      Withholding of Tax-Related Items. 
Regardless of any action the Company or the Employer takes with respect to any
or all income tax (including U.S. federal, state and local taxes and/or non-U.S.
taxes), social insurance, payroll tax, payment on account or other tax-related
withholding (“Tax-Related Items”), the Participant acknowledges that the
ultimate liability for all Tax-Related Items legally due by the Participant is
and remains the Participant’s responsibility, and the Company and the Employer
(a) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Restricted Stock Units,
including the grant of the Restricted Stock Units, the vesting of the Restricted
Stock Units and the release of such Shares to the Participant or the payment of
cash underlying the Restricted Stock Units to the Participant, the subsequent
sale of any Shares and the receipt of any dividends or dividend equivalents; and
(b) do not commit to structure the terms of the grant or any aspect of the
Restricted Stock Units to reduce or eliminate the Participant’s liability for
Tax-Related Items.  Further, if the Participant becomes subject to taxation in
more than one country between the date of grant and the date of any relevant
taxable or tax withholding event, as applicable, the Participant acknowledges
that the Company or the Employer may be required to withhold or account for
Tax-Related Items in more than one country.

 

If the Participant’s country of residence (and/or the country of employment, if
different) requires withholding of Tax-Related Items, the Company may withhold a
portion of the Shares otherwise issuable upon vesting or a portion of any cash
proceeds (where the Restricted Stock Units are settled in cash) that have an
aggregate Fair Market Value sufficient to pay the minimum Tax-Related Items
required to be withheld with respect to the Shares.  For purposes of the
foregoing, no fractional Shares will be withheld or issued pursuant to the grant
of the Restricted Stock Units.  If the obligation for Tax-Related Items is
satisfied by withholding Shares or a portion

 

--------------------------------------------------------------------------------


 

of any cash proceeds (where the Restricted Stock Units are settled in cash), for
tax purposes, the Participant shall be deemed to have been issued the full
number of Shares (or the gross amount of the cash payment), notwithstanding that
a number of the Shares (or a portion of any cash proceeds) are withheld solely
for the purpose of satisfying any withholding obligations for the Tax-Related
Items due as a result of any aspect of the Participant’s participation in the
Plan.  In addition, the Company may, on behalf of the Participant, sell a
sufficient number of whole Shares issued upon vesting of the Restricted Stock
Units having an aggregate Fair Market Value that would satisfy the withholding
amount.  Alternatively, the Company or the Employer may, in its discretion and
subject to applicable law, withhold any amount necessary to pay the Tax-Related
Items from the Participant’s regular salary/wages or other amounts payable to
the Participant, with no withholding of Shares, or may require the Participant
to submit payment equivalent to the minimum Tax-Related Items required to be
withheld with respect to the Shares by means of certified check, cashier’s check
or wire transfer.  In the event the withholding requirements for Tax-Related
Items are not satisfied through one of the foregoing methods, no Shares will be
released to the Participant (or the Participant’s estate) upon vesting of the
Restricted Stock Units (or no cash payment will be made where the Restricted
Stock Units are settled in cash)  unless and until satisfactory arrangements (as
determined by the Company in its sole discretion) have been made by the
Participant with respect to the payment of any such Tax-Related Items.  By
accepting the Restricted Stock Units, the Participant expressly consents to the
withholding methods for Tax-Related Items as provided hereunder and/or any other
methods of withholding that the Company or the Employer may take and are
permitted under the Plan to meet the withholding and/or other requirements as
provided under applicable laws, rules and regulations.  All other Tax-Related
Items related to the Restricted Stock Units shall be the sole responsibility of
the Participant.

 

Notwithstanding the above, if the Participant has entered into in a 10b5-1
trading plan, withholding of the Tax-Related Items may be satisfied as provided
for under such 10b5-1 trading plan.

 

To the extent the Company or the Employer pays any Tax-Related Items that are
the Participant’s responsibility (“Advanced Tax Payments”), the Company or the
Employer, as applicable, shall be entitled to recover such Advanced Tax Payments
from the Participant in any and all manner that the Company or the Employer
determines appropriate in its sole discretion, subject to applicable law.  For
purposes of the foregoing, the manner of recovery of the Advanced Tax Payments
shall include (but is not limited to) offsetting the Advanced Tax Payments
against any and all amounts that may be otherwise owed to the Participant by the
Company or the Employer (including regular salary/wages, bonuses, incentive
payments and Shares acquired by the Participant pursuant to any equity
compensation plan that are otherwise held by the Company for the Participant’s
benefit).

 

7.                                      Provisions of Plan Control.  This
Agreement is subject to all the terms, conditions and provisions of the Plan,
including, without limitation, the amendment provisions thereof, and to such
rules, regulations and interpretations relating to the Plan as may be adopted by
the Committee and as may be in effect from time to time.  The Plan is
incorporated herein by reference.  By signing and returning this Agreement, the
Participant acknowledges having received and read a copy of the Plan and agrees
to comply with it, this Agreement and all applicable laws and regulations. 
Capitalized terms in this Agreement that are not otherwise defined shall have
the same meaning as set forth in the Plan.  If and to the extent that this
Agreement conflicts or is inconsistent with the terms, conditions and provisions
of the Plan, the Plan shall control, and this

 

--------------------------------------------------------------------------------


 

Agreement shall be deemed to be modified accordingly.  This Agreement contains
the entire understanding of the parties with respect to the subject matter
hereof and supersedes any prior agreements between the Company and the
Participant with respect to the subject matter hereof.

 

8.                                      Amendment.  To the extent applicable,
the Board or the Committee may at any time and from time to time amend, in whole
or in part, any or all of the provisions of this Agreement to comply with
applicable law and may also amend, suspend or terminate this Agreement subject
to the terms of the Plan.  Except as otherwise provided in the Plan, no
modification or waiver of any of the provisions of this Agreement shall be
effective unless in writing and signed by the party against whom it is sought to
be enforced.

 

9.                                      Notices.  Any notice or communication
given hereunder shall be in writing and shall be deemed to have been duly given
when delivered in person, or by regular mail, first class and prepaid, to the
appropriate party at the address set forth below (or such other address as the
party shall from time to time specify):

 

If to the Company, to:

 

Take-Two Interactive Software, Inc.
622 Broadway
New York, New York 10012
Attention: General Counsel

 

If to the Participant, to the address on file with the Company.

 

10.                               Legend.  The Company may at any time place
legends referencing any applicable federal, state or foreign securities law
restrictions on all certificates representing Shares issued pursuant to this
Agreement.  The Participant shall, at the request of the Company, promptly
present to the Company any and all certificates representing Shares acquired
pursuant to this Agreement in the possession of the Participant in order to
carry out the provisions of this Section.

 

11.                               Securities Representations.  The grant of the
Restricted Stock Units and issuance of Shares upon vesting of the Restricted
Stock Units shall be subject to, and in compliance with, all applicable
requirements of U.S. federal, state or local securities laws, rules, and
regulations.  No Shares may be issued hereunder if the issuance of such Shares
would constitute a violation of any applicable U.S. federal, state or local
securities laws or other laws, rules, or regulations of any stock exchange or
market system upon which the Shares may then be listed.  As a condition to the
settlement of the Restricted Stock Units, the Company may require the
Participant to satisfy any qualifications that may be necessary or appropriate,
to evidence compliance with any applicable law or regulation.

 

The Shares are being issued to the Participant and this Agreement is being made
by the Company in reliance upon the following express representations and
warranties of the Participant.  The Participant acknowledges, represents and
warrants that:

 

(a)                                 He or she has been advised that he or she
may be an “affiliate” within the meaning of Rule 144 under the U.S. Securities
Act of 1933, as amended (the “Act”), currently or at the time he or she desires
to sell the Shares following the vesting of the Restricted Stock, and in this
connection the Company is relying in part on his or her representations set
forth in this section.

 

(b)                                 If he or she is deemed an affiliate within
the meaning of Rule 144 of the Act, the Shares must be held indefinitely unless
an exemption from any applicable resale

 

--------------------------------------------------------------------------------


 

restrictions is available or the Company files an additional registration
statement (or a “re-offer prospectus”) with regard to such Shares and the
Company is under no obligation to register the Shares (or to file a “re-offer
prospectus”).

 

(c)                                  If he or she is deemed an affiliate within
the meaning of Rule 144 of the Act, he or she understands that the exemption
from registration under Rule 144 will not be available unless (i) a public
trading market then exists for the Common Stock of the Company, (ii) adequate
information concerning the Company is then available to the public, and
(iii) other terms and conditions of Rule 144 or any exemption therefrom are
complied with; and that any sale of the Shares may be made only in limited
amounts in accordance with such terms and conditions.

 

12.                               Termination Indemnities.  The value of the
Restricted Stock Units is an extraordinary item of compensation outside the
scope of Participant’s basic employment compensation.  As such, the Restricted
Stock Units are not part of normal or expected compensation for purposes of
calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension, or retirement benefits or similar
payments to which the Participant may be otherwise entitled.

 

13.                               Discretionary Nature of Plan; No Vested
Rights.  The Participant acknowledges and agrees that the Plan is discretionary
in nature and limited in duration, and may be amended, cancelled, or terminated
by the Company, in its sole discretion, at any time.  The grant of the
Restricted Stock Units under the Plan is a one-time benefit and does not create
any contractual or other right to receive a grant of Restricted Stock Units or
other award or benefits in lieu of the Restricted Stock Units in the future. 
Future awards, if any, will be at the sole discretion of the Company, including,
but not limited to, the timing of any grant, the form of award, the number of
Shares subject to an award and the vesting provisions.

 

14.                               Commercial Relationship.  The Participant
expressly recognizes that participation in the Plan and the Company’s grant of
the Restricted Stock Units does not create an employment relationship between
the Participant and the Company.  The Participant has been granted the
Restricted Stock Units as a consequence of the commercial relationship between
the Company and the Employer, and the Employer is the Participant’s sole
employer.  Based on the foregoing, the Participant expressly recognizes (a) the
Plan and the benefits derived from participation in the Plan do not establish
any rights between the Participant and the Employer, (b) the Plan and the
benefits derived from participation in the Plan are not part of the employment
conditions and/or benefits provided by the Employer, (c) any modifications or
amendments of the Plan by the Company, or a termination of the Plan by the
Company, shall not constitute a change or impairment of the terms and conditions
of the Participant’s employment with the Employer, and (d) the grant of the
Restricted Stock Units and this Agreement do not give the Participant the right
to continue in employment with the Employer and shall not adversely affect the
rights of the Employer to terminate the Participant’s employment with the
Employer, with or without cause, at any time.

 

15.                               Compliance With Age Discrimination Rules.  For
purposes of this Agreement, if the Participant is a local national of and
employed in a country that is a member of the European Union, the grant of the
Restricted Stock Units and the terms and conditions governing the Restricted
Stock Units are intended to comply with the age discrimination provisions of the
EU Equal Treatment Framework Directive, as implemented into local law (the “Age
Discrimination Rules”).  To the extent a court or tribunal of competent
jurisdiction determines that any provision

 

--------------------------------------------------------------------------------


 

of the Restricted Stock Units is invalid or unenforceable, in whole or in part,
under the Age Discrimination Rules, the Company shall have the power and
authority to revise or strike such provision to the minimum extent necessary to
make it valid and enforceable to the full extent permitted under local law.

 

16.                               Private Placement.  The grant of the
Restricted Stock Units is not intended to be a public offering of securities in
the Participant’s country of residence (and country of employment, if different)
but instead is intended to be a private placement.  As a private placement, the
Company has not submitted any registration statement, prospectus or other
filings with the local securities authorities (unless otherwise required under
local law), and the grant of the Restricted Stock Units is not subject to the
supervision of the local securities authorities.

 

17.                               Repatriation and Legal/Tax Compliance
Requirements.  If the Participant is a resident of or employed in a country
other than the United States, the Participant agrees, as a condition of the
Restricted Stock Units, to repatriate all payments attributable to the Shares
and/or cash acquired under the Plan (including, but not limited to, dividends,
dividend equivalents and any proceeds derived from the sale of the Shares
acquired pursuant to the Restricted Stock Units) in accordance with local
foreign exchange rules and regulations in the Participant’s country of residence
(and country of employment, if different).  In addition, the Participant agrees
to take any and all actions, and consent to any and all actions taken by the
Company, as may be required to allow the Company to comply with local laws,
rules and regulations in the Participant’s country of residence (and country of
employment, if different).  Finally, the Participant agrees to take any and all
actions that may be required to comply with the Participant’s personal legal and
tax obligations under local laws, rules and regulations in the Participant’s
country of residence (and country of employment, if different).

 

18.                               Consent to Collection, Processing and Transfer
of Personal Data.  Pursuant to applicable personal data protection laws, the
Company and the Employer hereby notify the Participant of the following in
relation to the Participant’s personal data and the collection, processing and
transfer of such data in relation to the Company’s grant of the Restricted Stock
Units and the Participant’s participation in the Plan.  The collection,
processing and transfer of the Participant’s personal data are necessary for the
Company’s administration of the Plan and the Participant’s participation in the
Plan.  The Participant’s denial and/or objection to the collection, processing
and transfer of personal data may affect the Participant’s participation in the
Plan.  As such, the Participant voluntarily acknowledges and consents (where
required under applicable law) to the collection, use, processing and transfer
of personal data as described herein.

 

The Company and the Employer hold certain personal information about the
Participant, including the Participant’s name, home address and telephone
number, date of birth, social security number or other employee identification
number, salary, nationality, job title, any Shares or directorships held in the
Company, details of all options or any other entitlement to Shares awarded,
canceled, purchased, vested, unvested or outstanding in Participants’ favor, for
the purpose of managing and administering the Plan (“Data”).  The Data may be
provided by the Participant or collected, where lawful, from third parties, and
the Company will process the Data for the exclusive purpose of implementing,
administering and managing the Participant’s participation in the Plan.  The
Data processing will take place through electronic and non-electronic means
according to logics and procedures strictly correlated to the purposes for which
Data are collected and with confidentiality and security provisions as set forth
by applicable laws and regulations.  Data processing operations will be
performed minimizing the use of personal and

 

--------------------------------------------------------------------------------


 

identification data when such operations are unnecessary for the processing
purposes sought.  Data will be accessible within the Company’s organization only
by those persons requiring access for purposes of the implementation,
administration and operation of the Plan and for the Participant’s participation
in the Plan.

 

The Company and the Employer will transfer Data amongst themselves as necessary
for the purpose of implementation, administration and management of the
Participant’s participation in the Plan, and the Company and the Employer may
each further transfer Data to any third parties assisting the Company in the
implementation, administration and management of the Plan.  These recipients may
be located in the European Economic Area, or elsewhere throughout the world,
such as the United States.  The Participant hereby authorizes (where required
under applicable law) them to receive, possess, use, retain and transfer the
Data, in electronic or other form, for purposes of implementing, administering
and managing the Participant’s participation in the Plan, including any
requisite transfer of such Data as may be required for the administration of the
Plan and/or the subsequent holding of Shares on the Participant’s behalf to a
broker or other third party with whom the Participant may elect to deposit any
Shares acquired pursuant to the Plan.

 

19.                               Miscellaneous.  This Agreement shall inure to
the benefit of and be binding upon the parties hereto and their respective
heirs, legal representatives, successors and assigns.

 

(a)                                 This Agreement shall be governed and
construed in accordance with the laws of Delaware (regardless of the law that
might otherwise govern under applicable Delaware principles of conflict of
laws).

 

(b)                                 This Agreement may be executed in one or
more counterparts, all of which taken together shall constitute one contract.

 

(c)                                  The failure of any party hereto at any time
to require performance by another party of any provision of this Agreement shall
not affect the right of such party to require performance of that provision, and
any waiver by any party of any breach of any provision of this Agreement shall
not be construed as a waiver of any continuing or succeeding breach of such
provision, a waiver of the provision itself, or a waiver of any right under this
Agreement.

 

20.                               Electronic Delivery.  The Company may, in its
sole discretion, decide to deliver any documents related to the Restricted Stock
Units granted to the Participant under the Plan by electronic means.  The
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Company or a third party designated by the
Company.

 

21.                               English Language.  The Participant
acknowledges and agrees that it is the Participant’s express intent that this
Agreement, the Plan and all other documents, notices and legal proceedings
entered into, given or instituted pursuant to the Restricted Stock Units be
drawn up in English.  If the Participant has received this Agreement, the Plan
or any other documents related to the Restricted Stock Units translated into a
language other than English, and if the meaning of the translated version is
different than the English version, the English version shall control.

 

22.                               Addendum.  Notwithstanding any provision of
this Agreement to the contrary, the Restricted Stock Units shall be subject to
any special terms and conditions for the Participant’s country of residence (and
country of employment, if different) as are forth in the applicable addendum to
the Agreement (the “Addendum”).  Further, if the Participant transfers residency

 

--------------------------------------------------------------------------------

 

and/or employment to another country reflected in an Addendum to the Agreement,
the special terms and conditions for such country will apply to the Participant
to the extent the Company determines, in its sole discretion, that the
application of such terms and conditions is necessary or advisable in order to
comply with local law, rules and regulations, or to facilitate the operation and
administration of the Restricted Stock Units and the Plan (or the Company may
establish alternative terms and conditions as may be necessary or advisable to
accommodate the Participant’s transfer).  Any applicable Addendum shall
constitute part of this Agreement.

 

23.                               Additional Requirements.  The Company reserves
the right to impose other requirements on the Restricted Stock Units, any Shares
acquired pursuant to the Restricted Stock Units, and the Participant’s
participation in the Plan, to the extent the Company determines, in its sole
discretion, that such other requirements are necessary or advisable in order to
comply with comply with local laws, rules and regulations, or to facilitate the
operation and administration of the Award and the Plan.  Such requirements may
include (but are not limited to) requiring the Participant to sign any
agreements or undertakings that may be necessary to accomplish the foregoing.

 

[Remainder of page intentionally left blank — signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first set forth above.

 

 

TAKE-TWO INTERACTIVE SOFTWARE, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

(Participant)

 

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------


 

TAKE-TWO INTERACTIVE SOFTWARE, INC.
2009 STOCK INCENTIVE PLAN

 

ADDENDUM TO

GLOBAL RESTRICTED STOCK UNIT AGREEMENT

 

In addition to the terms of the Take-Two Interactive Software, Inc. 2009 Stock
Incentive Plan (the “Plan”) and the Global Restricted Stock Unit Agreement (the
“Agreement”), the Restricted Stock Units are subject to the following additional
terms and conditions as set forth in this addendum to the extent the Participant
resides and/or is employed in one of the countries addressed herein (the
“Addendum”).  All defined terms as contained in this Addendum shall have the
same meaning as set forth in the Plan and the Agreement. To the extent the
Participant transfers residence and/or employment to another country, the
special terms and conditions for such country as reflected in this Addendum (if
any) will apply to the Participant to the extent the Company determines, in its
sole discretion, that the application of such terms and conditions is necessary
or advisable in order to comply with local laws, rules and regulations, or to
facilitate the operation and administration of the Restricted Stock Units and
the Plan (or the Company may establish alternative terms and conditions as may
be necessary or advisable to accommodate the Participant’s transfer).

 

Australia

 

1.                                      Restricted Stock Units Conditioned on
Satisfaction of Regulatory Obligations.  If the Participant is (a) a director of
an Affiliate incorporated in Australia, or (b) a person who is a
management-level executive of an Affiliate incorporated in Australia and who
also is a director of an Affiliate incorporated outside of the Australia, the
grant of the Restricted Stock Units are conditioned upon satisfaction of the
shareholder approval provisions of section 200B of the Corporations Act 2001
(Cth) in Australia.

 

Canada

 

1.                                      Settlement in Shares Only. 
Notwithstanding anything to the contrary in the Agreement, Addendum or the Plan,
the Restricted Stock Units shall be settled only in Shares (and may not be
settled via a cash payment).

 

2.                                      Language.  The following provisions
shall apply if the Participant is a resident of Quebec:

 

The parties acknowledge that it is their express wish that the Agreement,
including this Addendum, as well as all documents, notices, and legal
proceedings entered into, given or instituted pursuant hereto or relating
directly or indirectly hereto, be drawn up in English.

 

Consentement relatif à la langue utilisée.  Les parties reconnaissent avoir
expressément souhaité que la convention («Agreement») ainsi que cette Annexe,
ainsi que tous les documents, avis et procédures judiciares, éxécutés, donnés ou
intentés en vertu de, ou liés directement ou indirectement à la présente
convention, soient rédigés en langue anglaise.

 

--------------------------------------------------------------------------------


 

France

 

1.                                      English Language. The Participant
acknowledges and agrees that it is the Participant’s express intent that the
Agreement, the Plan and all other documents, notices and legal proceedings
entered into, given or instituted pursuant to the Restricted Stock Units, be
drawn up in English.  If the Participant has received the Agreement, the Plan or
any other documents related to the Restricted Stock Units translated into a
language other than English, and if the meaning of the translated version is
different than the English version, the English version will control.

 

Langue anglaise. Le Support reconnaît et consent que c’est l’intention de
Support expresse que le Grant Accord, le Projet et tous les autres documents,
les notifications et l’événement légal est entré dans, compte tenu de ou
institué conformément à l’Restricted Stock Units, est formulé dans l’anglais. Si
le Support a reçu le Grant Accord, le Projet ou aucuns autres documents liés à
l’Units a traduit dans une langue autrement que l’anglais, et si le sens de la
version traduite est différent de la version anglaise, la version anglaise
contrôlera.

 

Netherlands

 

1.                                      Waiver of Termination Rights.  In
consideration of the grant of the Restricted Stock Units, the Participant waives
any and all rights to compensation or damages as a result of any Termination for
any reason whatsoever, insofar as those rights result or may result from (a) the
loss or diminution in value of such rights or entitlements under the Restricted
Stock Units, or (b) the Participant ceases to have rights under, or ceasing to
be entitled to Restricted Stock Units as a result of such termination.

 

Russia

 

1.                                      No Offering of Securities in Russia. 
The grant of the Restricted Stock Units is not intended to be an offering of
securities within the territory of the Russian Federation, and the Participant
acknowledges and understands that the Participant will be unable to sell any
Shares acquired pursuant to the Restricted Stock Units within the Russian
Federation.

 

Singapore

 

1.                                      Qualifying Person Exemption.  The grant
of Restricted Stock Units under the Plan is being made pursuant to the
“Qualifying Person” exemption” under section 273(1)(f) of the Securities and
Futures Act (Chapter 289) (“SFA”).  The Plan has not been lodged or registered
as a prospectus with the Monetary Authority of Singapore.  The Participant
should note that, as a result, the Restricted Stock Units are subject to section
257 of the SFA and the Participant will be unable to make (a) any subsequent
sale of the Shares acquired pursuant to the Restricted Stock Units in Singapore
or (b) any offer for sale of the Shares acquired pursuant to the Restricted
Stock Units in Singapore, unless such sale or offer is made pursuant to the
exemptions under Part XIII Division (1) Subdivision (4) (other than section 280)
of the SFA (Chapter 289).

 

--------------------------------------------------------------------------------


 

Spain

 

1.                                      Severance for Cause.  Notwithstanding
anything to the contrary in the Plan or the Agreement, “Cause” shall be defined
in the Plan, irrespective of whether the Termination is or is not considered a
fair termination (i.e., “despido procedente”) under Spanish legislation.

 

2.                                      Acknowledgement of Discretionary Nature
of the Restricted Stock Units; No Vested Rights.  In accepting the Restricted
Stock Units, the Participant acknowledges that the Participant consents to
participate in the Plan and has received a copy of the Plan. The Participant
understands that the Company has unilaterally, gratuitously and in its sole
discretion granted the Restricted Stock Units under the Plan to individuals who
may be employees of the Company or its Affiliates throughout the world.  The
decision is a limited decision that is entered into upon the express assumption
and condition that any grant will not economically or otherwise bind the Company
or any of its Affiliates on an ongoing basis.  Consequently, the Participant
understands that the Restricted Stock Units are granted on the assumption and
condition that the Restricted Stock Units and the Shares acquired upon vesting
of the Restricted Stock Units shall not become a part of any employment contract
(either with the Company or any of its Affiliates) and shall not be considered a
mandatory benefit, salary for any purposes (including severance compensation) or
any other right whatsoever.  In addition, the Participant understands that this
grant would not be made to the Participant but for the assumptions and
conditions referenced above. Thus, the Participant acknowledges and freely
accepts that should any or all of the assumptions be mistaken or should any of
the conditions not be met for any reason, the grant of the Restricted Stock
Units under the Agreement shall be null and void.

 

The Participant understands and agrees that, as a condition of the grant of the
Restricted Stock Units and unless otherwise provided in the Agreement, the
unvested portion of the Restricted Stock Units as of the date of the
Participant’s Termination will be forfeited without entitlement to the
underlying Shares or to any amount of indemnification in the event of the
termination of employment by reason of, but not limited to, (i) material
modification of the terms of employment under Article 41 of the Workers’ Statute
or (ii) relocation under Article 40 of the Workers’ Statute. The Participant
acknowledges that the Participant has read and specifically accepts the
conditions referred to in the Agreement regarding the impact of a termination on
the Participant’s Restricted Stock Units.

 

United Kingdom

 

1.                                      Income Tax and Social Insurance
Contribution Withholding.  The following provision shall replace Section 6 of
the Agreement:

 

Withholding of Tax-Related Items.  Regardless of any action the Company or the
Employer takes with respect to any or all income tax, primary and secondary
Class 1 National Insurance Contributions, payroll tax, payment on account or
other tax-related withholding (“Tax-Related Items”), the Participant
acknowledges that the ultimate liability for all Tax-Related Items legally due
by the Participant is and remains the Participant’s responsibility, and the
Company and the Employer (a) make no representations or undertakings regarding
the treatment of any Tax-Related

 

--------------------------------------------------------------------------------


 

Items in connection with any aspect of the Restricted Stock Units, including the
grant of the Restricted Stock Units, the vesting of the Restricted Stock Units
and the release of such Shares to the Participant or the payment of cash
underlying the Restricted Stock Units to the Participant, the subsequent sale of
any Shares and the receipt of any dividends or dividend equivalents; and (b) do
not commit to structure the terms of the grant or any aspect of the Restricted
Stock Units to reduce or eliminate the Participant’s liability for Tax-Related
Items.  Further, if the Participant becomes subject to taxation in more than one
country between the date of grant and the date of any relevant taxable or tax
withholding event, as applicable (a “Chargeable Event”), the Participant
acknowledges that the Company or the Employer may be required to withhold or
account for Tax-Related Items in more than one country.  The Participant also
agrees that the Company and the Employer may determine the amount of Tax-Related
Items to be withheld and accounted for by reference to the maximum applicable
rates, without prejudice to any right which the Participant may have to recover
any overpayment from the relevant tax authorities.

 

As a condition of the issuance of Shares or the payment of cash upon vesting of
the Restricted Stock Units, the Company and the Employer shall be entitled to
withhold and the Participant agrees to pay, or make adequate arrangements
satisfactory to the Company or the Employer to satisfy, all obligations of the
Company or the Employer to account to HM Revenue & Customs (“HMRC”) for any
Tax-Related Items.  For purposes of the foregoing, the Company may withhold a
whole number of the Shares otherwise issuable upon vesting or a portion of any
cash proceeds (where the Restricted Stock Units are settled in cash) that have
an aggregate Fair Market Value sufficient to pay the minimum Tax-Related Items
required to be withheld with respect to the Shares.  If the obligation for
Tax-Related Items is satisfied by withholding Shares or a portion of any cash
proceeds (where the Restricted Stock Units are settled in cash), for tax
purposes, the Participant shall be deemed to have been issued the full number of
Shares (or the gross amount of the cash payment), notwithstanding that a number
of the Shares (or a portion of any cash proceeds) are withheld solely for the
purpose of satisfying any withholding obligations for the Tax-Related Items due
as a result of any aspect of the Participant’s participation in the Plan.  In
addition, the Company may, on behalf of the Participant, sell a sufficient
number of whole Shares issued upon vesting of the Restricted Stock Units having
an aggregate Fair Market Value that would satisfy the withholding amount. 
Alternatively, the Company or the Employer may, in its discretion, withhold any
amount necessary to pay the Tax-Related Items from the Participant’s regular
salary/wages or other amounts payable to the Participant, with no withholding of
Shares, or may require the Participant to submit payment equivalent to the
minimum Tax-Related Items required to be withheld with respect to the Shares by
means of certified check, cashier’s check or wire transfer.  In the event the
withholding requirements for Tax-Related Items are not satisfied through one of
the foregoing methods, no Shares will be released to the Participant (or the
Participant’s estate) upon vesting of the Restricted Stock Units (or no cash
payment will be made where the Restricted Stock Units are settled in cash) 
unless and until satisfactory arrangements (as determined by the Company in its
sole discretion) have been made by the Participant with respect to the payment
of any such Tax-Related Items.  By accepting the Restricted Stock Units, the
Participant expressly consents to the withholding methods for Tax-Related Items
as provided hereunder and/or any other methods of withholding that the Company
or the Employer may take and are permitted under the Plan to meet the
withholding and/or other requirements as provided under applicable laws,
rules and regulations.  All other Tax-Related Items related to the Restricted
Stock Units shall be the sole responsibility of the Participant.

 

--------------------------------------------------------------------------------


 

Notwithstanding the above, if the Participant has entered into in a 10b5-1
trading plan, withholding of the Tax-Related Items may be satisfied as provided
for under such 10b5-1 trading plan.

 

To the extent the Company or the Employer pays any Tax-Related Items that are
the Participant’s responsibility (“Advanced Tax Payments”), the Company or the
Employer, as applicable, shall be entitled to recover such Advanced Tax Payments
from the Participant in any and all manner that the Company or the Employer
determines appropriate in its sole discretion.  For purposes of the foregoing,
the manner of recovery of the Advanced Tax Payments shall include (but is not
limited to) offsetting the Advanced Tax Payments against any and all amounts
that may be otherwise owed to the Participant by the Company or the Employer
(including regular salary/wages, bonuses, incentive payments and Shares acquired
by the Participant pursuant to any equity compensation plan that are otherwise
held by the Company for the Participant’s benefit).  If the Restricted Stock
Units are settled in Shares and payment or withholding is not made within 90
days of the Chargeable Event or such other period as required under U.K. law
(the “Due Date”), the Participant agrees that the amount of any uncollected
income tax shall (assuming the Participant is not a director or executive
officer of the Company within the meaning of Section 13(k) of the U.S.
Securities and Exchange Act of 1934, as amended), constitute a loan owed by the
Participant to the Employer, effective on the Due Date.  The Participant agrees
that the loan will bear interest at the then-current HMRC Official Rate and it
will be immediately due and repayable, and the Company and/or the Employer may
recover it at any time thereafter by any of the means referred to above.

 

2.                                      Exclusion of Claim. The Participant
acknowledges and agrees that the Participant will have no entitlement to
compensation or damages in consequence of the Participant’s Termination for any
reason whatsoever and whether or not in breach of contract, insofar as such
entitlement arises or may arise from the Participant’s ceasing to have rights
under or to be entitled to vesting in the Restricted Stock Units as a result of
such Termination, or from the loss or diminution in value of the Restricted
Stock Units.  Upon the grant of the Restricted Stock Units, the Participant
shall be deemed irrevocably to have waived any such entitlement.

 

***************************

 

--------------------------------------------------------------------------------
